Case 1:20-cr-00016-LEK Document 12 Filed 02/03/20 Page 1 of 2            PageID #: 43



ATTORNEYS FOR FREEDOM LAW FIRM
Bishop Square Pauahi Tower
1003 Bishop Street Suite 1260
Honolulu, Hawaii 96813
(808) 755-7110
Fax (480) 857-0150
Marc J. Victor – SBN 011090
Marc@AttorneysForFreedom.com
Michael Parrish - SBN 006177
Michael@AttorneysForFreedom.com
Attorneys for Defendant
                       UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
United States of America,                      ) CR20-00016 LEK
                                               )
                      Plaintiff,               ) NOTICE OF APPEARANCE
                                               )
vs.                                            )
                                               )
Henry Malinay,                                 )
                                               )
                     Defendant.                )
                                               )
To:   The clerk of court and all parties of record:
      Marc J. Victor and Michael Parrish are admitted to practice in this court and will
appear in this case as counsel for Henry Malinay.
                            RESPECTFULLY SUBMITTED February 3, 2020.
                                     ATTORNEYS FOR FREEDOM LAW FIRM



                                          Marc J. Victor
                                          Marc J. Victor


                                          Michael Parrish
                                          Attorneys for Defendant
 Case 1:20-cr-00016-LEK Document 12 Filed 02/03/20 Page 2 of 2                PageID #: 44




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I filed the Original with the Clerk of the
Court and provided copies via email to the following attorneys:

AUSA Gregg P. Yates, Esq.
Gregg.Yates@usdoj.gov

AUSA Kenneth M. Sorenson, Esq.
ken.sorenson@usdoj.gov



By: Carmen Smith ______
